           Case 1:20-cv-09743-JMF Document 46 Filed 09/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NEIL SAYEGH,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-9743 (JMF)
                  -v-                                                  :
                                                                       :        ORDER
UNUM GROUP et al.,                                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       For reasons the Court will explain orally during an initial pretrial conference to be held
on September 23, 2021, at 2:00 p.m., the Court DENIES Defendant Union Security Life
Insurance Company of New York’s motion to dismiss, ECF No. 29.

       In light of that decision, it is hereby ORDERED that Defendant Union Security Life
Insurance Company of New York shall file its answer to Plaintiff’s remaining claims on or
before September 15, 2021. It is further ORDERED that all parties appear for an initial pretrial
conference with the Court as described above.

        The conference will be held remotely by telephone in accordance with Rule 2(B) of the
Court’s Individual Rules and Practices in Civil Cases, available at https://nysd.uscourts.gov/hon-
jesse-m-furman. The parties should join the conference by calling the Court’s dedicated
conference line at (888) 363-4749 and using access code 542-1540, followed by the pound (#)
key. (Members of the public and press may also attend using the same dial-in information; they
will not be allowed to speak during the conference.) Counsel should review and comply with the
rules regarding teleconferences in the Court’s Individual Rules and Practices in Civil Cases,
including Rule 2(B)(i), which requires the parties, no later than 24 hours before the
conference, to send a joint email to the Court with a list of counsel who may speak during the
teleconference and the telephone numbers from which counsel expect to join the call.

        Counsel for all parties, including Provident Life and Casualty Insurance Company, are
directed to confer with each other prior to the conference regarding settlement and each of the
other subjects to be considered at a Federal Rule of Civil Procedure 16 conference. Additionally,
in accordance with Paragraph 2.B of the Court’s Individual Rules and Practices, the parties are
hereby ORDERED to file on ECF a joint letter, described below, as well as a proposed Civil
Case Management Plan and Scheduling Order attached as an exhibit to the joint letter, no later
than Thursday of the week prior to the initial pretrial conference. The parties shall use this
Court’s form Proposed Civil Case Management Plan and Scheduling Order, which is also
          Case 1:20-cv-09743-JMF Document 46 Filed 09/01/21 Page 2 of 3




available at http://nysd.uscourts.gov/judge/Furman. Any open legal issues can be addressed at
the conference.

       The joint letter shall not exceed five (5) pages, and shall provide the following
information in separate paragraphs:

       (1)     A brief statement of the nature of the action and the principal defenses thereto;

       (2)     A brief explanation of why jurisdiction and venue lie in this Court. In any action
               in which subject matter jurisdiction is founded on diversity of citizenship pursuant
               to Title 28, United States Code, Section 1332, the letter must explain the basis for
               the parties’ belief that diversity of citizenship exists. Where any party is a
               corporation, the letter shall state both the place of incorporation and the principal
               place of business. In cases where any party is a partnership, limited partnership,
               limited liability company, or trust, the letter shall state the citizenship of each of
               the entity’s members, shareholders, partners, and/or trustees. See, e.g.,
               Handelsman v. Bedford Vill. Assocs. L.P., 213 F.3d 48 (2d Cir. 2000).

       (3)     A statement of all existing deadlines, due dates, and/or cut-off dates;

       (4)     A brief description of any outstanding motions;

       (5)     A brief description of any discovery that has already taken place and of any
               discovery that is necessary for the parties to engage in meaningful settlement
               negotiations;

       (6)     A list of all prior settlement discussions, including the date, the parties involved,
               and the approximate duration of such discussions, if any;

       (7)     A statement confirming that the parties have discussed the use of alternate dispute
               resolution mechanisms and indicating whether the parties believe that (a) a
               settlement conference before a Magistrate Judge; (b) participation in the District’s
               Mediation Program; and/or (c) retention of a privately retained mediator would be
               appropriate and, if so, when in the case (e.g., within the next sixty days; after the
               deposition of plaintiff is completed; after the close of fact discovery; etc.) the use
               of such a mechanism would be appropriate; and

       (8)     Any other information that the parties believe may assist the Court in advancing
               the case to settlement or trial, including, but not limited to, a description of any
               dispositive issue or novel issue raised by the case.

        If this case has been settled or otherwise terminated, counsel are not required to submit
such letter or to appear, provided that a stipulation of discontinuance, voluntary dismissal, or
other proof of termination is filed on the docket prior to the date of the conference, using the
appropriate ECF Filing Event. See SDNY ECF Rules & Instructions §§ 13.17-13.19 & App’x A,
available at http://nysd.uscourts.gov/ecf filing.php.



                                                 2
         Case 1:20-cv-09743-JMF Document 46 Filed 09/01/21 Page 3 of 3




         In accordance with the Court’s Individual Rules and Practices, requests for an extension
or adjournment may be made only by letter-motion filed on ECF and must be received at least 48
hours before the deadline or conference. The written submission must state (1) the original
date(s); (2) the number of previous requests for adjournment or extension; (3) whether these
previous requests were granted or denied; (4) whether the adversary consents and, if not, the
reasons given by the adversary for refusing to consent; and (5) the date of the parties’ next
scheduled appearance before the Court. Unless counsel are notified that the conference has been
adjourned, it will be held as scheduled.

       The Clerk of Court is directed to terminate ECF No. 29.

       SO ORDERED.

Dated: September 1, 2021                            __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                3
